EXHIBIT Company Contact: Agency Contact: Joseph W. Baty, Chief Financial Officer Keith Lippert / Kirsten Chapman (801) 975-5186 Lippert / Heilshorn & Associates email: joeb@schiffnutrition.com (212) 838-3777 / (415) 433-3777 www.schiffnutrition.com email: KChapman@lhai.com SCHIFF NUTRITION INTERNATIONAL, INC. ANNOUNCES FISCAL 2 Salt Lake City, Utah, March 27, 2008: Schiff Nutrition International, Inc. (NYSE: WNI), today announced results for the fiscal 2008 third quarter and nine months ended February 29, 2008. Schiff Nutrition’s net sales were $46.2 million for the third quarter, compared to $45.0 million for the same period in fiscal 2007.For its fiscal 2008 third quarter, Schiff Nutrition reported net income of $4.0 million, or $0.14 per diluted share, as compared to $3.2 million, or $0.12 per diluted share, for the fiscal 2007 third quarter. Schiff Nutrition’s net sales were $126.5 million for the nine months ended February 29, 2008, compared to $129.5 million for the same period in fiscal 2007.For the first nine months of fiscal 2008, Schiff Nutrition reported net income of $8.5 million, or $0.31 per diluted share, compared to $8.8 million, or $0.32 per diluted share, for the same period a year ago.As previously announced, for the nine months ended February 29, 2008 the company recognized a pre-tax compensation charge of approximately $4.3 million related to the fiscal 2008 first quarter special dividend. Bruce Wood, President and Chief Executive Officer, stated, “Our third quarter net sales increase was driven by solid branded growth, partially offset by a temporary decline in our private label business.With respect to profitability, we were encouraged with the significant quarter over quarter improvement in our gross and operating margins.” Wood continued, “In the fourth quarter, we expect to continue our aggressive marketing campaign in support of our Move FreeÒ brand, including the recent introduction of the smaller Move Free tablet, and a new Move Free line extension.While the overall supplements category remains highly competitive, we are confident in our long-term ability to profitably grow our Schiff branded business.” Conference Call Information Schiff Nutrition International will hold a conference call today, March 27 at 11:00 a.m.
